Walkeb, J.
1. By the common law as well as by our statutes, innkeepers are bound to extraordinary diligence in preserving the property of their guests, entrusted to their care, and are liable for the same, if stolen, where the guests have complied with all reasonable rules of the inns. Rev. Code, sec. 2091; Story on Bail, secs. 470, 471; Edwards on Bail 4028.
2. In case of the-loss of the goods entrusted to the care *249of the inn-keeper by his guest the presumption is a want of proper diligence in the landlord. Rev. Code, sec. 2094; ■Story on Bail, sec. 472. He may, however, relieve himself from liability, by showing that the loss was occasioned by the negligence or fault of the guest himself. Ib.
3. In an action to charge an inn-keeper for the loss of a trunk and its contents, the wife of the plaintiff is admissible to prove the contents of the trunk, independent of the act of 1866, when no other evidence is attainable, upon a policy in favorem justioice, springing out of the necessity of the case, and the nature of the subject. Dibble vs. Brown, 12 Ga. Rep., 217.
4. There seems to be a disposition to limit the liability of an inn-keeper as such for such of the goods of his guests only as is usually denominated baggage; that is, to such articles of necessity or personal convenience as are usually carried by passengers for their personal use. What articles may be denominated baggage must in each case be determined by the jury from the facts and circumstances which belong to it. Whether the inn-keeper is not liable as such for all the personal property that his guest may deposit with him, either baggage or other personal property, may well admit of doubt. In Calyes case, 8 Coke’s Rep., 33, it is among other things said, “ Therefore, if one brings a bag or chest, etc., of evidences into the inn, or obligations, deeds, or other specialties, and by default of the inn-keeper they are taken away, the inn-keeper shall answer for them, and the writ shall be bona et oatalla generally, and the declaration shall be special. These words, bona et oatalla restrain the latter words to extend only to movables. And these words aforesaid, absque substractione seu omissione, extend to all' movable goods.” This is the leading case upon the subject decided in 1584, and it would seem to enlarge the liability of the inn-keeper so as to embrace all the goods of his guest entrusted to his care. See also note to Calyes case, 1 Sm. L. C. p., 51; see notes to the original case as reported in 8 Coke’s R., 320, and American notes to Coggs vs. Barnard, 1 Sm. L. C., 104; Edwards on Bail, p., 403. Our statute in speaking of the *250liability of inn-keepers does not use the word baggage, but “the property of his guests, entrusted to his care,” Rev. Code, sec. 2091. The evidence in this case showed such facts as made the inn-keeper liable under either view of the case. The idea of confining the liability for baggage only has probably originated from the somewhat analagous case of common carriers, where there is a liability as common carriers for baggage without other compensation than the fare for passengers. 12 Ga. R., 224.
•* ' 5. The beginning and the termination of the liability of an inn-keeper for goods of his guests must depend upon circumstances. The common usage of the country must have great weight in all such cases. Sto. on Bail, sec. 478. Where the goods are delivered at the usual place for such goods at the inn, the inn-keeper is chargeable with them, although not strictly within the inn. Sto. on Bail. sec. 480. It matters not where the goods are deposited, provided they are placed in the custody of the inn-keeper. Edwards on Bail, p. 405. The responsibility of the inn-keeper begins from the moment he receives the guest with his goods, and it ends when the relation between him and the guest is dissolved. The privileges and responsibilities of the inn-holder are reciprocal and dependent upon each other, as a duty upon a right. For this liability he has a lien on the goods entrusted to him. Where he has no lien, he is not liable as an innkeeper ; and he has a lien only where the property has been delivered to him by a traveler or guest. Ed. on Bail, p. 407. The liability of the inn-keeper for the goods of his guests, entrusted to his care or to the care of his servants, begins from the time the goods are entrusted, and at the place where the inn-keeper usually takes charge of the baggage of his guests. At our railroad depots the inn-keepers very often have their servants, usually called porters, for the purpose of taking charge of the goods of travelers in order to induce them to become guests of the hotel. A traveler delivers his trunk or other personal property to one of these servants to be taken to the hotel, he thereby impliedly contracts to become a guest of the hotel to which the servant is attached; *251and if he comply with such implied contract, the liability of the hotel-keeper for the care of the goods, begins from the time of the delivery to his servant, and that liability continues until the goods be again delivered to the actual custody and control of the guest. And if the servant of the inn-keeper take charge of the baggage, goods, etc., at the hotel to deliver at the cars, for the guest, such liability continues until such delivery. See Richards vs. The London, etc., R. R. Co. 7 M. & G. 839 (62, E. C. L. R. 837.) When the proof once shows the inn-keeper in possession of and liable for the baggage of his guest, it devolves on him to show such facts as will discharge him from liability. If the custom be to deliver at the cars, or if he undertakes to do so, the proof should show a compliance with such undertaking.
Judgment affirmed.